Case 7:19-cv-00847-GMB Document 1 Filed 06/03/19 Page 1 of 13            FILED
                                                                2019 Jun-03 PM 03:44
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
        Case 7:19-cv-00847-GMB Document 1 Filed 06/03/19 Page 2 of 13



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                               WESTERN DIVISION

NATIONWIDE PROPERTY &       )
CASUALTY INSURANCE COMPANY, )
                            )
     Plaintiff,             )
                            )
v.                          )                     CIVIL ACTION NO.: ________________
                            )
MT PILGRIM BAPTIST          )
CHURCH, INC.;               )
                            )
     Defendant.             )


                COMPLAINT FOR DECLARATORY JUDGMENT


                        I.     PARTIES and JURISDICTION

      1.     Nationwide Property & Casualty Insurance Company (hereinafter referred

to as “Nationwide”), is a corporation organized in and existing under the laws of the State

of Ohio. At all times relevant to this Complaint, Nationwide was authorized to conduct

business in the State of Alabama and has been and remains engaged in the marketing of

insurance products in the State of Alabama.

       2.     Upon information and belief, Mt Pilgrim Baptist Church, Inc. (hereinafter

referred to as “Mt Pilgrim”) is a domestic, non-profit corporation existing under the laws

of the State of Alabama and operating as the Mt Pilgrim Baptist Church, which is located

at 128 39th Street East, Tuscaloosa, Alabama 35405. That church property is located

within the territorial boundaries of Tuscaloosa County, Alabama.




                                              1
             Case 7:19-cv-00847-GMB Document 1 Filed 06/03/19 Page 3 of 13



        3.       Subject matter jurisdiction is premised upon the diverse citizenship of the

parties pursuant to 28 U.S.C. § 1332(a). This case concerns an amount in controversy in

excess of $75,000; therefore, jurisdiction is proper in this Court pursuant to 28 U.S.C. §

1332.

        4.       The present action for declaratory relief is filed pursuant to Fed. R. Civ. P.

57 and 28 U.S.C. §§ 2201 and 2202.

                       II.      SUBJECT POLICY AND DECLARATIONS

        5.       In June 2012, Nationwide issued and delivered a policy of insurance

(hereinafter “the Policy”) to Mt. Pilgrim at 128 39th Street East, Tuscaloosa, Alabama

35405-3018. A certified copy of the Policy is attached hereto as “Exhibit A.”

        6.       The Policy states, in pertinent part, as follows:


BUILDING AND PERSONAL PROPERTY COVERAGE FORM

                                                   *****

A.      Coverage

        We will pay for direct physical loss of or damage to Covered Property at the premises
        described in the Declarations caused by or resulting from any Covered Cause of Loss.

        1.       Covered Property

                 Covered Property, as used in this Coverage Part, means the type of property
                 described in this section, A.1., and limited in A.2. Property Not Covered, if a
                 Limit of Insurance is shown in the Declarations for that type of property.

        a.       Building, meaning the building or structure described in the Declarations,
                 including:

                 (1)         Completed additions;
                 (2)         Fixtures, including outdoor fixtures;
                 (3)         Permanently installed:

                                                       2
          Case 7:19-cv-00847-GMB Document 1 Filed 06/03/19 Page 4 of 13



                     (a)      Machinery; and
                     (b)      Equipment;
              (4)    Personal property owned by you that is used to maintain or service the
              building or structure or its premises.

                                            *****

     2.       Property Not Covered

              Covered Property does not include:

                                            *****

              f.     The cost of excavations, grading, backfilling, or filling;
              g.     Foundations of buildings, structures, machinery or boilers if their
                     foundations are below:
                     (1)    The lowest basement floor; or
                     (2)    The surface of the ground, if there is no basement;
              h.     Land (including land on which the property is located), water, growing
                     crops or lawns (other than lawns which are part of a vegetated roof);

                                            *****

              k.     Property that is covered under another coverage form of this or any other
                     policy in which it is more specifically described, except for the excess of
                     the amount due (whether you can collect on it or not) from that other
                     insurance;
              l.     Retaining walls that are not part of a building;
              m.     Underground pipes, flues or drains;

                                            *****

C.   Limits of Insurance

     The most we will pay for loss or damage in any one occurrence is the applicable Limit of
     Insurance shown in the Declarations.


                                            *****

E.   Loss Conditions

     The following conditions apply in addition to the Common Policy Conditions and the
     Commercial Property Conditions:

                                            *****

                                               3
     Case 7:19-cv-00847-GMB Document 1 Filed 06/03/19 Page 5 of 13




4.       Loss Payment

         a.     In the event of loss or damage covered by this Coverage Form, at our
                option, we will either:

                (1)     Pay the value of lost or damaged property;
                (2)     Pay the cost of repairing or replacing the lost or damaged property,
                        subject to b. below;
                (3)     Take all or part of the property at an agreed or appraised value; or
                (4)     Repair, rebuild or replace the property with other property of like
                        kind and quality, subject to b. below.

                We will determine the value of the lost or damaged property, or the cost of
                its repair or replacement, in accordance with the applicable terms of the
                Valuation Condition in this Coverage Form or any applicable provision
                which amends or supersedes the Valuation Condition.

         b.     The cost to repair, rebuild or replace does not include the increased cost
                attributable to enforcement or compliance with any ordinance or law
                regulating the construction, use or repair of any property.

                                       *****

         d.     We will not pay you more than your financial interest in the Covered
                Property.

                                       *****

         g.     We will pay for covered loss or damage within 30 days after we receive
                the sworn proof of loss, if you have complied with all of the terms of this
                Coverage Part, and:

                (1)     We have reached agreement with you on the amount of loss; and
                (2)     An appraisal award has been made.

                                       *****

7.       Valuation

         We will determine the value of Covered Property in the event of loss or damage
         as follows:

         a.     At actual cash value as of the time of loss or damage, except as provided
                in b., c., d., and e. below.



                                          4
            Case 7:19-cv-00847-GMB Document 1 Filed 06/03/19 Page 6 of 13



                                               *****

CAUSES OF LOSS – SPECIAL FORM

Words and phrases that appear in quotation marks have special meaning. Refer to Section G.
Definitions.

A.     Covered Causes Of Loss

When Special is shown in the Declarations, Covered Causes of Loss means direct physical loss
unless the loss is excluded or limited in this policy.

                                               *****

G.     Definitions

                                               *****

       2.       “Specified causes of loss” means the following: fire; lightning; explosion;
                windstorm or hail; smoke; aircraft or vehicles; riot or civil commotion;
                vandalism; leakage from fire-extinguishing equipment; sinkhole collapse;
                volcanic action; falling objects; weight of snow, ice or sleet; water damage.

                                               *****



       7.       The Policy was renewed on or about September 18, 2018, with effective

dates from September 18, 2018 to September 18, 2019.

       8.       The Policy included “Building and Personal Property Coverage”, on

condition that all requirements for coverage were met and that coverage was not

otherwise excluded.

       9.       The Policy Declarations (hereinafter “the Declarations”) included a

“Commercial Property Schedule” listing those properties for which “Building and

Personal Property Coverage” was provided under the Policy. This “Commercial Property

Schedule” further listed the specific buildings or structures that were present on each


                                                 5
         Case 7:19-cv-00847-GMB Document 1 Filed 06/03/19 Page 7 of 13



covered property, as well as the limits of coverage and applicable premium for each

building or structure.

        10.   The Declarations include reference to “Premises No 03”, which was

identified as the property located at 128 39th Street East, Tuscaloosa, Alabama 35405-

3018.

        11.   Under “Premises No 03”, the Declarations further reference those specific

buildings or structures located on “Premises No 03” for which the Policy provides

coverage.

        12.   The Declarations list “Building No 01”, which consisted of the Sanctuary

and attached Educational Wing. For “Building No 01”, the Declarations set forth a limit

of insurance of $2,108,063.00 for physical loss of or damage to that specific building or

structure, with an applicable premium in the amount of $3,693.00 for that particular

coverage.

        13.   The Declarations further reflect that the Construction Type for “Building

No 01” was “JOISTED MASONRY.” Both the Sanctuary and attached Educational

Wing were comprised of “joisted masonry” construction, with exterior walls of brick

masonry and combustible floors and roofs.

        14.   The total square footage for “Building No 01”, consisting of the Sanctuary

and attached Educational Wing, was 18,766 square feet.

        15.   The Declarations list “Building No 02”, which consisted of the

Gym/Fellowship Hall.     For “Building No 02”, the Declarations set forth a limit of

insurance of $977,222.00 for physical loss of or damage to that specific building or

                                            6
        Case 7:19-cv-00847-GMB Document 1 Filed 06/03/19 Page 8 of 13



structure, with an applicable premium in the amount of $1,681.00 for that particular

coverage.

      16.    The Declarations further reflect that the Construction Type for “Building

No 02” was “NON-COMBUSTIBLE.” The Gym/Fellowship Hall is comprised of “non-

combustible” construction, with exterior walls of fifty-percent brick masonry and fifty-

percent metal exterior and a non-combustible metal roof.

      17.    The total square footage for “Building No 02”, consisting of the

Gym/Fellowship Hall, was 13,400 square feet.

      18.    The Declarations list “Building No 03”, which consisted of a Storage

Building located on the property. For “Building No 03”, the Declarations set forth a limit

of insurance of $10,000.00 for physical loss of or damage to that specific building or

structure, with an applicable premium in the amount of $36.00 for that particular

coverage.

      19.    The Declarations list “Building No 04”, which consisted of a Carport

located on the property. For “Building No 04”, the Declarations set forth a limit of

insurance of $10,000.00 for physical loss of or damage to that specific building or

structure, with an applicable premium in the amount of $36.00 for that particular

coverage.

      20.    For the reasons set forth below, there is a justiciable controversy regarding

coverage under the subject policy. This controversy should be decided pursuant to 28

U.S.C. §§ 2201 and 2202 in order to determine the rights and liabilities, if any, of the

parties named herein.

                                            7
        Case 7:19-cv-00847-GMB Document 1 Filed 06/03/19 Page 9 of 13



                             III.   PERTINENT FACTS

      21.    At all times material to this action, there were four (4) buildings or

structures situated on the property located at 128 39th Street East, Tuscaloosa, Alabama

35405-3018. Those building or structures included the following:

             a.     The main building, consisting of the Sanctuary and attached

                    Educational Wing, which is identified in the Declarations as

                    “Building No 01”;

             b.     A second building, consisting of the Gym/Fellowship Hall, located

                    at the rear of the property, which is identified in the Declarations as

                    “Building No 02”;

             c.     A storage building located at the rear of the property, which is

                    identified in the Declarations as “Building No 03”; and

             d.     A carport located at the rear of the property, which is identified in

                    the Declarations as “Building No 04”.

      22.    On or about March 21, 2019, each of these four (4) buildings or structures

was insured under the Policy issued and delivered by Nationwide to Mt Pilgrim.

      23.    On or about March 21, 2019, a fire occurred at the property at 128 39th

Street East, Tuscaloosa, Alabama 35405-3018, resulting in the physical loss of or damage

to “Building No 01”, including the Sanctuary and attached Educational Wing.

      24.    The fire that occurred on March 21, 2019 did not result in the physical loss

of or damage to “Building No 02”, the Gym/Fellowship Hall located in the rear of the

property.

                                            8
        Case 7:19-cv-00847-GMB Document 1 Filed 06/03/19 Page 10 of 13



       25.    The fire that occurred on March 21, 2019 did not result in physical loss of

or damage to “Building No 03,” the Storage Building located in the rear of the property.

       26.    The fire that occurred on March 21, 2019 did not result in physical loss of

or damage to “Building No 04,” the Carport located in the rear of the property.

       27.    Following the fire on March 21, 2019 that resulted in the physical loss of or

damage to “Building No 01”, which included the Sanctuary and attached Educational

Wing, Mt Pilgrim brought a claim for “Building and Personal Property” Coverage under

its Nationwide Policy.

       28.    The limit of coverage available for the physical loss of or damage to

“Building No 01”, including both the Sanctuary and attached Educational Wing, was

$2,108,063.00.

       29.    After evaluating the damage to “Building No 01” and fully considering the

claim, Nationwide issued and delivered a payment to Mt Pilgrim in the amount of

$2,108,063.00.

       30.    Mt Pilgrim contends that “Building No 02” describes the Sanctuary or

attached Education Wing, rather than the Gym/Fellowship Hall; therefore, Mt Pilgrim

contends that it is entitled to additional coverage for the physical loss of or damage to the

Sanctuary or attached Educational Wing under the coverage designated for “Building No

02” in the Declarations.

       31.    Upon making payment to Mt Pilgrim in the amount of $2,108,063.00,

however, Nationwide exhausted the coverage available to Mt Pilgrim for the physical

loss of or damage to “Building No 01”, which included both the Sanctuary and attached

                                             9
       Case 7:19-cv-00847-GMB Document 1 Filed 06/03/19 Page 11 of 13



Educational Wing, and fully satisfied its obligations under the Policy with respect to

claims for physical loss of or damage to the Sanctuary and attached Educational Wing.

      32.    Nationwide owes no further obligation under the Policy to make payment

to Mt Pilgrim under the coverage designated in the Declarations for “Building No 02”, as

Mt Pilgrim did not suffer physical loss of or damage to “Building No 02”, which included

the Gym/Fellowship Hall, resulting from a Covered Cause of Loss.

                           IV.    PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Nationwide Property & Casualty

Insurance Company respectfully requests this Honorable Court to take jurisdiction over

this matter and to issue a declaratory judgment that Nationwide owes no obligation under

the Policy to make payment to Mt Pilgrim under the coverage designated in the

Declarations for “Building No 02”, as Mt Pilgrim did not suffer physical loss of or

damage to “Building No 02” – the Gym/Fellowship Hall – as a result of the fire on

March 21, 2019. Nationwide also seeks such other further relief as may be deemed

appropriate by this Honorable Court.

                                               Respectfully submitted,


                                               /s/ Travis I. Keith
                                               Travis I. Keith (ASB-1942-S75K)
                                               Attorney for Plaintiff,
                                               Nationwide Mutual Fire
                                               Insurance Company

OF COUNSEL:
GAINES GAULT HENDRIX, P.C.
3500 Blue Lake Drive
Suite 425

                                          10
      Case 7:19-cv-00847-GMB Document 1 Filed 06/03/19 Page 12 of 13



Birmingham, Alabama 35243
(205) 402-4800
tkeith@ggh-law.com




                                    11
       Case 7:19-cv-00847-GMB Document 1 Filed 06/03/19 Page 13 of 13



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                              WESTERN DIVISION

NATIONWIDE PROPERTY &       )
CASUALTY INSURANCE COMPANY, )
                            )
     Plaintiff,             )
                            )
v.                          )                   CIVIL ACTION NO.: ________________
                            )
MT PILGRIM BAPTIST          )
CHURCH, INC.;               )
                            )
     Defendant.             )


                           REQUEST FOR SERVICE BY
                              CERTIFIED MAIL

      Please serve the defendant:


      Mt Pilgrim Baptist Church, Inc.
      128 39th Street East
      Tuscaloosa, Alabama 35405


by certified mail pursuant to Alabama Rules of Civil Procedure 4(i)(2) and Federal Rules
of Civil Procedure 4(e)(1).


                                                /s/ Travis I. Keith
                                                Travis I. Keith (ASB-1942-S75K)




                                           12
